 KEESHIN POULTRY COMPANY467D. The alleged interference, restraint, and CoercionThe complaint alleged that the Respondent had "threatened and warnedits employees to refrain from assisting, supporting, becoming members of, orremaining members of the UMW."" The General Counsel conceded that thisallegation was based largely upon the evidence relating to the discharge of Jeniferand the refusal to reinstate the eight other employees named in the complaint.In view of the findings and conclusions set forth above, however, the under-signed concludes and finds on the record herein that the Respondent did notinterferewith, restrain, or coerce its employees in violation of the rightsguaranteed in Section 7 of the Act.Upon the foregoing findings of fact and upon the entire record in the case,,the undersigned makes the following :CONCLUSIONS OF LAW1.The Respondent, The Office Towel Supply Company, Incorporated, is en-gaged in commerce, within the meaning of Section 2 (6) and (7) of the Act.2.The C. I. 0. and the UMW are labor organizations within the meaning ofSection 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices as alleged in.the complaint, within the meaning of Section 8 (a) (1) and (3) of the Act.RecommendationsUpon the basis of the foregoing findings of fact and conclusions of law, the-undersigned recommends that the complaint be dismissed in its entirety.20At the hearing, the undersigned granted a motion by the General Counsel to deletefrom the complaint an allegation that the Respondent had "coerced, persuaded and solicitedemployees individually to return to work and abandon their concerted activities and desertthe UMW."KEESHIN POULTRY COMPANYandAMALGAMATEDMEAT CUTTERS AND'BUTCHERWORKMEN OF NORTH AMERICA,AFL.CasesNos..32-CA-156and 32-RC-2,9,9.December 12, 1951Decision,Direction and OrderOn June 8, 1951, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled consolidated proceedings, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices in violation of the Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other alleged unfair labor practices, and recommendeddismissal of this allegation of the complaint.The Trial Examinerrecommended, further, that the challenge to the ballot of Charles P_Iierd be overruled and his ballot opened and counted, and that.if the Union did not thereafter withdraw its objections to the electionheld on December 6, 1950, among the Respondent's employees,97 NLRB No. 70. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis election be set aside.'Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief:The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications : 31.We find, in accord with the conclusion of the Trial Examiner,that the Respondent discriminatorily discharged Charles P. Herd onOctober 3, 1950, in violation of Section 8 (a) (3) and 8 (a) (1) of theAct.The facts surrounding Herd's discharge are largely undisputed.As found by the Trial Examiner, the Union began an organizationalcampaign at the Respondent's plant on October 2, 1950.That after-noon,Herd met with Gilker and Buckner, representatives of theUnion, and assisted them in passing out handbills to employees ofthe Respondent outside the plant.Among the individuals to whomthey gave handbills were Foremen Shaddox and Breeze and chickenbuyer Winkleman.That evening, Herd and a group of employees,including Breeze and Winkleman, were present at a restaurant whenHerd, in response to a question from another employee, stated thathe thought that the Unionwas "a goodthing." 4During the noon1The tally of ballots reveals that,of 85 ballots cast, 42 were for the Union,42 wereagainst the Union,an 1 ballot,that of Charles P. Herd, was challenged2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member paneljMembers Houston, Murdock,and Styles].3The Intermediate Report contains several misstatements of fact and inadvertences,none of which affects the Trial Examiner's ultimate conclusions or our concurrence therein.However, we note the following corrections (1) Herd worked until approximately 12:12p. in., not 12 12 a. in, on October 3; (2) although the Trial Examiner found that Herdtestified that Mundy warned Herd about his smoking in August 1950,Herd did not mentionthe date of this warning;(3)Herd testified that he spoke to Sanders about smoking inthe plant approximately 1 month before Burr'swarning to him, and about 3 months beforehe was discharged,rather than a month before his discharge,a5 the Trial Examiner found;(4)Fletcher testified that he had seen many employees smoking in the cooling room,including employee Williams,whom the Trial Examiner mistakenly referred to as Wilson ;and (5)the Trial Examiner incorrectly stated that Herd admitted to having receivedthree warnings about his smoking during a 10-month period,whereas Herd testified thathe had received only two warnings during the 10 months that he worked in the coolingroom.We note, in addition,that the Trial Examiner made no mention of the testimonyof Thomas Sanders, the United States Department of Agriculture inspector assigned to theRespondent's plant.We have considered Sanders' testimony,but for the reasons statedin paragraph1, infra,we do not rely on it.4Winklenian testified that he was out of town on the afternoon of October 2 and did notreturn until approximately 6 or 7 o'clock that evening,and that he received a handbill fromGilker and Buckner a day or so later.The record establishes,however,that Gilker andBuckner passed out handbills at the Respondent's plant only on October 2.winkleman alsotestified that, although he was present at Paul's Cafe on the evening of October 2,he heardno talk about the UnionAccording to the credited testimony of Fletcher and CharlesWilliams,however, Winkleman was present during the time that Herd was talking,in favorof the Union. KEESHIN POULTRY COMPANY469hour of the following day, Plant Manager Larkin summarily dis-charged Herd, stating as the reason therefor that Herd was smokingon the job .5The Respondent contends that it discharged Herd, not because ofhis union activities, but for the reason given him at the time, namely,that he was smoking in the cooling room in violation of plant rulesprescribedby the United States Department of Agriculture,.Although it is undisputed that, at the time of Herd's discharge, theRespondent's plant was subject to a Department of Agriculture regu-lation which prohibited smoking "in any room where exposed edibleproducts [were] prepared, processed, or otherwise handled," it isequally clear that, until Herd's discharge, the Respondent had notdisciplined even one of the many who had disregarded this regulation.Indeed, it is apparent from the credited testimony of employeesGlenola Williams, Roy Fletcher, Charles Williams, and Wesley John-son on this issue that most of the employees, including Herd, Fletcher,CharlesWilliams,Minch, and Jones, had smoked throughout theplant, except in the eviscerating room when eviscerating operationswere going on, and that Foremen Shaddox, Breeze, and Burr, chickenbuyer Winkleman, Plant Manager Larkins and Sanders, the plantinspector for the Department of Agriculture, had smoked in thecooling room.Moreover, the Respondent had never posted the De--partment of Agriculture regulation nor did it post any "No Smoking"signs about the plant until more than 2 months after Herd's discharge.?The Respondent admits that, until Herd's discharge, it had notrigidly enforced the no-smoking rule. It contends, however, that, inthe late summer or early fall of 1950, it was informed by representativesof the Department of Agriculture that it would have to enforce thisregulation more strictly in order to get things "in shape" for the Jan-uary 1, 1951, change-over of sanitary requirements prescribed in theDepartment's regulations.Therefore, the Respondent argues, inorder to effectuate these instructions and to correct the general dis-regard of the no-smoking rule, it decided to discharge Herd, the onlyemployee who had consistently violated the rule against smoking.We find no merit to this contention.In its brief,the Respondent contends that Herd's immediate attempt to"alibi" about hissmoking when Larkin told him he was being discharged shows that Herd knew that he wasbeing discharged for smoking on the jobLarkin's testimony establishes,however, thatHerd had inquired,and Larkin had informed Herd, of the reason for his discharge beforeHerd attempted to excuse his conduct.e Larkin admitted having smoked in the cooling and eviscerating rooms while operationswere going on.7Larkin testified that the only notice of this regulation given to the employees occurredon August 8, 1949,the day the eviscerating and cooling rooms started to operate.At thattime Buchanan, regional director for the Department of Agricultuie, announced to theemployees that there would be no smoking in either the cooling or eviscerating room.986209-52-vol. 97-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst, with respect to the Respondent's position that Herd was theworst offender against the smoking rule," the record establishes thatsmoking by both employees and supervisors was widespread through-out the plant.Thus, Larkin testified that, before Herd's discharge,he had seen other employees smoking in the plant and had warned thempersonally, but that, although he was in the cooling room almostdaily, he had never seen Herd smoking.Moreover, although Larkinhad received two complaints about Herd's smoking, Larkin hadnever warned Herd personally about this matter. Second, evenassuming, as the Respondent contends, that it suddenly became neces-sary, in the fall of 1950, to require stricter adherence to the Depart-ment of Agriculture's smoking regulations, we are satisfied that theRespondent took no steps before Herd's discharge and for more than2 months thereafter to effectuate this policy of more rigid compliance.Thus, the Respondent did not post any "No Smoking" signs until aboutthe first of January 1951, nor did it ever specifically notify itsemployees of its allegedly more rigid requirements.Further, evenafter Herd's discharge and after "No Smoking" signs had been postedthroughout the plant, the Respondent continued to be lax about enforc-ing the Department of Agriculture's smoking regulations.Thus,although Breeze, Lovell, and Larkin saw employees Wesley Johnson,Clyde Nida, and Charles Williams smoking, they merely warned them,and did not take the extreme disciplinary measure allegedly deemed.necessary in Herd's case.On the basis of these facts, and particularlythe Respondent's laxity, both before and after Herd's discharge, inenforcing its no-smoking rule, it appears highly improbable that theRespondent would have discharged Herd for smoking on the job wereit not for Herd's active participation in the Union's organizationalcampaign.As the Trial Examiner properly found, Herd's union activity wasopen and public and, by the evening of October 2, such activity wasknown to Foremen Breeze and Shaddox and chicken buyer Winkle-man.Moreover, we find, as did the Trial Examiner, that Plant Man-ager Larkin was aware of Herd's union activity before he dischargedHerd on October 3. Thus, the record establishes that Winkleman,Breeze, and Shaddox had already informed Larkin of the Union's8The only testimony that would support aconclusionthat Herd was the worstoffenderagainst thesmoking ruleis that ofThomas Sanders,the Department of Agricultureinspectorassignedto the Respondent'splant.In all crucialrespects, however,including the datesand number of complaintsmadeabout Herd's smoking and the question of whether "NoSmoking" signswere postedin the plant before Herd'sdischarge, Sanders' testimony iscontrary to that of virtually all the otherwitnesses.Moreover, despite thetestimony of allthe witnesses to the effect that smokingwas widespreadbefore Herd'sdischarge,Sandersmaintainedthat he hadnever seen anyone except Herd smokingin the plant.For thesereasons, we deem Sanders'testimony unreliableand attachno significance thereto. KEESHIN POULTRY COMPANY471distribution of handbills at the plant on the afternoon of October 2.9In view of Herd's open participation in the union campaign and thesmall size of the Respondent's plant, it is reasonable to infer, and wefind, as theTrialExaminer did,thatLarkin also knew, before hedischargedHerd, thatHerd was the leading union proponent in theplant 10We conclude,therefore,on the basis of the entire record, includingthe singling out of Herd,the leading union adherent, for disciplinemore severe than was ever meted out to other similar offenders, thetiming of Herd's discharge,immediately following the start of theUnion's organizational campaign, and the Respondent's independentlyunlawful conduct, indicative of antiunion animus, discussed below,that the Respondent seized upon Herd's smoking as a pretext and dis-chargedHerd, on October 3,1950, because of his activities on behalfof the Union.2.We also find,in agreementwiththe conclusions of the TrialExaminer, that the Respondent independently violated Section 8 (a)(1) of the Act by the followingpreelection statements and conductof its supervisors:11(1)Breeze's statements to GlenolaWilliams,CharlesWilliams, andWesleyJohnson that,if the Union won theelection, the Respondent would closethe plantand all the employeeswould be outof work; (2)Breeze's warning to Roy Fletcher to"leave this union business alone" for his own good;(3)Shaddox'sinterrogation of Fletcher as to how the union campaign was pro-gressing;(4) Larkin's interrogation of an applicant for employmentwith respect to her union sympathies;and (5)surveillance of theUnion's meeting of October 19, 1950, by Larkin and others of the9The Respondent contends that Winkleman could not have informed Larkin of suchactivity on the evening of October 2 as winkleman himself was not yet aware of it.As pointed out in footnote 4,supra,however,we have found that Winkleman receiveda handbill from Union Representatives Gilker and Buckner on the afternoonof October 2and that he was present at Paul's Cafe on the evening of October 2 when Herd spokein favor of the UnionMoreover, at the hearing Larkin admitted having stated, in anaffidavit to a Board field examiner,thatWinkleman did inform him of such activity onthe night of October 2.Breeze testified that he had told Larkin about the Union'sorganizational activities before Herd was discharged.The Trial Examiner found, further, in accord with the credited testimony of GlenolaWilliams, that Shaddox had also informed Larkin of the union activity at the plant duringthe morning of October 3.We find no merit in the Respondent's contention that theTrial Examiner's finding in this respect is completely contrary to written records intro-duced into evidence by the Respondent.The purchase record referred to establishes merelythat on October 3, 1950, the Respondent purchased approximately,5,000 chickens froma farm in Hiwasse,ArkansasIt does not show,as the Respondent contends,that thispurchase was made during the morning of October 3 or that Shaddox was present at thefarm when the purchase was made.ioDanionCoilCompany,Inc.,96NLRB 1435;FW Woolworth Company,90NLRB 28911Foremen Breeze and Shaddox and their superior,Plant Manager Larkin, are part ofthemanagerial hierarchy charged with the responsible direction of the rank-and-fileemployees at the Respondent's plantIn addition,both Breeze and Shaddox testifiedthat, at the time these statements were made,they possessed the power to hire and fireemployees.We find,therefore,that Breeze,Shaddox, and Larkin are supervisors withinthe meaning of the Act. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's supervisors.Unlike the Trial Examiner, however, wefind that Breeze's question asked of Fletcher and Glenola Williamsas towhat they expected to have left of their pay after the' Govern-ment and the Union each got its cut was not violative of Section 8(a) (1) of the Act'23.We have found, in accord with the conclusion of the Trial Exam-iner, that the Respondent discriminatorily discharged Charles P. Herdon October 3, 1950, in violation of Section 8 (a) (3) and 8 (a) (1) ofthe Act.Like the Trial Examiner, therefore, we shall overrule thechallenge to Herd's ballot in the election held on December 6, 1950, andshall direct that his ballot be opened and counted. In the event thatHerd's ballot was cast for the Union, thereby giving the Union amajority of the votes cast despite the preelection misconduct by theRespondent found herein, we shall certify the Union as the bargainingrepresentative of the Respondent's employees.13In the event, however, that Herd's ballot was cast against theUnion, or proves to be invalid for any reason, we shall set aside theelection held on December 6, 1950, and shall direct a new election whenthe Regional Director advises the Board that the circumstances permita free expression by the employees of their desires with respect torepresentation.14DirectionIT IS HEREBY DIRECTED that the Regional Director for the FifteenthRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, openand count the ballot of Charles P. Herd, and thereafter shall prepareand serve upon the parties a supplemental tally of ballots, includingtherein the count of said challenged ballot.OrderUpon the entire record in these cases and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that the Respondent, Keeshin PoultryCompany, Rogers, Arkansas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Meat Cutters andButcherWorkmen of North America, AFL, or in any other labor''As no exceptions have been filed to the Trial Examiner's failure to find, as allegedin the complaint, that the Respondent further violated Section 8 (a) (1) of the Act byinforming its employees that it would have given a raise in pay if the Union had notbegun its organizational campaign;we deem it unnecessary to pass upon this issue.13Unlike the Trial Examiner,we find it unnecessary to provide for the Union'swith-drawing its objections to the election held on December 6, 1950,in the event that it haswon this electionCf.Meridian Grain & Elevator Company,74 NLRB 900."F. W Woolworth Company,footnote 10,supra. KEESHIN POULTRY COMPANY473organizationof its employees, by discharging and refusingto reinstateany of its employees or by discriminating in any othermanner inregard to their hire or tenure of employment or any term or conditionof their employment.(b) Interrogating its employees with respect to union activities;interrogating applicants for employment concerning their union sym-pathies ; threatening to close its plant if the Union should win anelection; threatening its employees with reprisals if they continue toengagein union activities ; and engaging in surveillance of its em-ployees'union meetings.(c) In any othermannerinterfering with, restraining, or coercingits employees in theexerciseof the right to self-organization, toform labor organizations, to join or assist Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL, or any other labororganization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfromanyor all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inamended Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Charles B. Herd immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(b)Make whole Charles P. Herd, in themannerset forth in thesection of the Intermediate Report entitled "The Remedy," for anyloss of pay he may have suffered as a result of the Respondent's dis-crimination against him.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to an analysis of the amountof back pay due under the terms of this Order.(d)Post at its plant in Rogers, Arkansas, copies of the notice at-tached hereto and marked "Appendix A." 16 Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily'a In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words,"A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing." 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Fifteenth Region, in writ-ing, within ten (1'0) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges vio-lations of the Act -different from those found in this Decision, Direc-tion, and Order, be, and it hereby is, dismissed.IT IS FURTHER ORDERED thatobjections numbered4and 5 of theUnion's objections to conduct affecting the results of the electionconducted on December 6, 1950, be, and they hereby are, overruled.IT IS FURTHER ORDERED that, in the event that the Union has lost theelection conducted on December 6, 1950, among the employees ofKeeshin Poultry Company, Rogers, Arkansas, this election be, and ithereby is, set aside 16Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that :AVE WILL NOT discourage membership in AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL, or inany other labor organization of our employees, by dischargingor refusing to reinstate any of our employees or by discriminatingin any other manner in regard to their hire or tenure of employ-ment or any term or condition of their employment.WE WILL NOT interrogate our employees with respect to theirunion activities; interrogate applicants for employment concern-ing their union sympathies; threaten to close our plant if AMAL-GAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMER-ICA,AFL, should win a Board-conducted election; threaten ouremployees with reprisals if they continue po engage in union activ-ities; or engage in surveillance of our employees' union meetings.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form labor organizations, to join or assist AMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL,or any other labor organization, to bargain collectively through11 In the event that this election is set aside,we shall direct that a new election be heldamong the Respondent's employees after the Regional Director has advised the Board thatthe circumstances permit a free choice of representatives. KEESHIN POULTRYCOMPANY475representatives of their own choosing, to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in amended Section 8 (a) (3) ofthe Act.WE WILL offer to Charles P. Herd immediate and full reinstate-inent to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previouslyenjoyed, and will make him whole for any loss of pay he may havesuffered as a result of our discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-named union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with amended Section 8 (a)(3) of the Act.We will not discriminate in regard to hire or tenureof employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any suchlabor organization.KEESHIN POULTRY COMPANY(Employer)Dated -----------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn October 24, 1950, the Amalgamated Meat Cutters and Butcher Workmenof North America, AFL, herein called the Union, filed a charge with the RegionalDirector for the Fifteenth Region(New Orleans,Louisiana)herein called the Re-gional Director in Case No. 32-CA-156 alleging that Keeshin Poultry Company,herein called Respondent or the Company,had committed unfair labor practicesat its plant in Rogers,Arkansas,within the meaning of Section 8(a) (1) and (3)and Section 2 (6) and(7) of the National Labor Relations Act, 61 Stat. 136,herein calledthe Act.On April 11,1951, the National Labor Relations Board, herein called the Board,remanded Case No. 32-RC-299 (in which the Regional Director conducted anelection among the employees of the Respondent's plant at Rogers, Arkansas,on December 6, 1950, pursuant to a stipulation for certification upon consentelection)for the purpose of adducing testimony concerning substantial andmaterial issues of fact raised by the Union's objections to the election.The Board's order also adopted the recommendation of the Regional Directorthat disposition of the challenged ballot await the result of a hearing in CaseNo. 32-CA-156. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 22, 1951, the General Counsel of the Board' on the basis of thecharge above mentioned,issued his complaint against the Respondent allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) and(3) and Section 2(6) and (7)of the Act.With respect to the unfair labor practices the complaint allegedin substance that the Respondent(1) on October 3, 1950, terminated the employ-ment of Charles P. Herd and thereafter failed and refused to reinstate himbecause of his membership in and activities on behalf of the Union and-becausehe engaged in concerted activities with other employees for the purposes ofcollective bargaining and other mutual aid and protection;(2) through its agents,foremen,and superintendent,interfered with,restrained, and coerced its em-ployees in the exercise of their rights to organize,form, join,or assist labororganizations and to bargain collectively through representatives of their ownchoosing by (a) interrogating prospective employees concerning membership intheUnion,(b)advising employees not to participate in union activities,(c) threatening employees that if the plant was organized the Respondent wouldclose the plant,(d) interrogating employees as to their union sympathies andinquiring about the progress of the Union's organizational campaign,(e) statingto employees that the Company would have given a raise in pay if the Union hadnot begun the organizational campaign, and(f) practicing surveillance upon aunion meeting held October 20,1950.'The Regional Director's report on challenged ballots and objections datedMarch 22, 1951, states that the Union's objections were based on the following-conduct of the employer:1.The Company through its supervisors exercised surveillance on unionmeetings.2.The Company made threats to close the plant and threats of reprisal againstemployees who were union sympathizers.3.The Company screened employees and applicants for employment as to theirfeeling toward the Union.4.The Company's plant manager made two captive audience speeches whichcontained statements in violation of the National Labor Relations Act.5.The Company made other threats both to employees and nonemployeeswhich were in violation of the National Labor Relations Act.6.The same report on challenged ballots and objections states that Charles P.Herd was challenged by the observer for the Company on the ground that hisname did not appear on the list of employees eligible to vote.The investigationof the Regional Director disclosed that Herd is a former employee who was dis-charged on October 3, 1950, and that the Union contends that such dischargewas discriminatory and has filed a charge in Case No. 32-CA-156.On March 30, 1951,the Respondent timely filed its answer to the complaint.This answer admitted the jurisdictional facts of the Respondent's business asalleged in the complaint but specifically denied the commission of any unfairlabor practice.On April 10,1951,the General Counsel amended the complaintand thereafter the Respondent interposed a timely answer to the amendment.On April 11,1951, the Regional Director ordered that Cases Nos. 32-CA-156'and 32-RC-299 be consolidated and issued a notice of hearing to the partiesstating that a hearing on the issues herein would be conducted by a TrialExaminer on the 17th day of April 1951,at Rogers,Arkansas.Pursuant to this notice a hearing was held on April 17-18, 1951,at Rogers,Arkansas,before David F.Doyle, the undersigned Trial Examiner duly desig-xThe General Counsel and his representative at the hearing are referred to herein asthe General Counsel. KEESHINPOULTRY COMPANY477the Union were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.At the opening of the hearing the Respondent moved to separate the hearingin Case No. 32-RC-299 from that in Case No. 32-CA-156 on the ground thatthe hearing of the two cases would result in confusion and serve no useful pur-pose.This motion was denied on the ground that the issues and transactionsupon which the issues were based were very similar if not identical and on theground that consolidation of the cases had been properly effected.2 The Respond-ent also moved to invoke the rule for the exclusion of witnesses from the hearingroom.This motion was also denied on the ground that there appeared to be noadequate reason for the invocation of the rule.At the close of the hearingRespondent moved to dismiss the complaint and the objections to the conduct ofthe election for the failure or lack of proof.The undersigned reserved rulingon these motions.They are hereby denied for the reasons set forth in thisReport.Upon the conclusion of the hearing the undersigned advised the parties thatthey might argue orally and file briefs with the Trial Examiner. The Respond-ent thereafter submitted a brief.The Union and the General Counsel did not.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Keeshin Poultry Company, is an Illinois corporation engagedin the processing of poultry, with its principal office in Chicago, Illinois.Re-spondent operates several plants, including the plant at Rogers, Arkansas. Inthe course and conduct of its business at its Rogers plant, Respondent purchasedin the 12-month period prior to March 22, 1951, live poultry and other raw mate-rials in excess of $700,000, of which amount approximately 10 percent waspurchased and shipped from points outside of the State of Arkansas. In the sameperiod, the Respondent at its Rogers plant processed, sold, and distributedfinished products in the form of dressed poultry of a value in excess of $900,000,of which amount approximately 90 percent was shipped from the plant to andthrough States of the United States other than the State of Arkansas. TheRespondent concedes and the undersigned finds that the Respondent is engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,-is a labor organization within the meaning of Section 2 (5) of the Act'III.THE UNFAIR LABOR PRACTICES 4A. Background, undisputed factsFor several years past, the Respondent has conducted its business of killing.and processing poultry for market at Rogers, Arkansas.Prior to October 1950,N. L R. B. v. LaSalle SteelCo.,178 F. 2d 829-832 (C. A. 7).This finding is based on the pleadings.4 All dates in this section of the Report are in 1950 unless otherwise noted. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees,who on that date numbered approximately 95, -had not beenorganized by any of the unions.A few months prior to October in that year, theUnion inaugurated an organizational campaign in the poultry processing industryin northwest Arkansas.--Operations at the Company's plant are conducted in three principal depart-ments.One department is referred to as the killing or picking room, in whichlive poultry is .killed,the feathers plucked, and the fowl washed.The seconddepartment is known as the cooling room, in which the poultry is weighed forsize and placed for a period of approximately 2 hours in cold water to cool it.The third department is called the eviscerating room, in which the viscera of thepoultry is removed and the poultry butchered and packedThese rooms areconnected by two chains which act as an assembly line.One chain begins at theplace where the chickens are killed and carries the chickens past the workerswho pluck them, through the mechanical washer and ends at the cooling room.Charles P. Herd was an employee of the Company up to October 3, 1950. Forsome time prior to that date, his job was in the cooling roomHis duties re-quired that he stand in the cooling room at the place where the chain enteredthe cooling room from the picking room and to remove from the moving chainthe chickens which were attached to the chain by means of a metal clamp orshackle.When he removedeach chicken he passed it to a female employee whoweighed the same and placed it in a cooling tank according to size. In the coolingroom other workers, after the chickens were cooled, placed them on the secondchain which ran into the eviscerating room.The operations of the plant are under the inspection of the United States De-partment of Agriculture.For some time prior to October 1950, Thomas E.Sanders was the poultry inspector assigned by the Department of Agricultureto the plant.It was his duty to inspect the sanitary conditions under which thepoultry was processed.The regulation applicable to the Respondent's plant isentitled"Rules and United States Specifications,United States Department ofAgriculture, Production and Marketing Administration, Poultry Branch, Part 70,Subpart A, Section 70.16 (P-4) reprinted in Federal Register of November 15,-1949, effective January 1, 1950."The section here involved reads as follows :"Neither smoking nor chewing'tobacco shall be permitted in any room whereexposed edible products are being prepared,processed or otherwise handled."Section 70.3 (H) reads as follows: "The provisions of Section 70.16 and 7017shall not become applicable to the production of dressed poultry and domesticrabbits,as such, until one year after the effective date in this part.During suchone-year period dressed poultry and dressed domestic rabbits which have beenproduced in other than official plants may be brought into official plants forgrading, inspection,and processing thereof.,After such one-year period, onlydressed poultry and dressed domestic rabbits from an official plant may bebrought into another official plant for any grading,inspection and processingthereof."--It was undisputed that the plant of the Respondent was an official plant withinthe meaning of the above section. It was undisputed that Herd, the employeenamed in the complaint,was discharged by Oral F. Larkin,superintendent ofthe plant, on October 3, 1950.B. The content-tons of the partiesIt is the contention of the Union that Herd was fired because he participatedin union and other concerted activities.It is the contention of the Respondentthat Herd was fired because he was caught smoking in the cooling room, a placewhere smoking was prohibited.The Company denies that it committed theother acts alleged in the complaint and in the objections to conduct of election. KEESHIN POULTRY COMPANYC.Testimony presented by General Counsel -479James Gilker,,international representative of the Union,testified crediblythat the organizational compaign of the Union at the Respondent'splant wasbegun by Everett Buckner,another union relresentative,and himself on Octo-ber 2,1950.On that date the union organizers engaged in passing out handbillsto which were attached authorization cards and envelopes addressed to theUnion to employees of the Fox Deluxe Foods Company, another poultry concernabout a block from the Keeshin plant.While the union representatives werepassing out handbills, Charles P Heid, the dischargee, engaged them in conversa-tion.Herd was favorably disposed to the Union. After some conversation,the union representatives agreed to meet Herd near the Keeshin plant about4': 30 p. in and to pass out handbills to the employees of the Respondent, and tothe employees of the Crown Poultry Company, which was located across thestreet from the Keeshin plant. Pursuant to this arrangement, Gilker andBuckner met Herd and engaged in passing out handbills to the employees of thetwo plants between 4:30 and 6 p. in.At that time employees of both plantswere quitting.Gilker, who was in the middle of the street giving handbills toemployees of both plants, noticed that more employees were leaving the Crownplant than were leaving the Keeshin plant.He asked Herd if the Keeshin planthad another exit.Herd stated that it did, and that someone should be at theother exit to pass out handbillsAt that time Herd was assisting the unionrepresentatives by standing with them in the street and by identifying the em-ployees as being from Crown or KeeshinGilker explained to Herd that he wasfully occupied in front of the plants and he asked Herd to take some hand illsto pass out to the employees who used the second exitHerd agreed to do hisand taking some handbills proceeded to the rear of the plant. Afterfewminutes Gilker joined Herd at the rear of the plant. They both stood in theroad handing out the literature.Herd, who knew the employees, called to someof them by name.He also took some handbills to employees who were gettinginto their cars in the parking lot.When Herd was not engaged in this activityhe stood and discussed their activities with Gilker.Several men of Keeshin's "chicken pick-up crew" were standing on companypropertyGilker and Herd called to them and asked them to come over andaccept handbills,They approached Gilker and Herd, accepted handbills, andstood around for several minutes talking about the union activity. James O.Shaddox, foreman of the pickup crew, was among this group.He asked Gilkerwhat the latter was doing and Gilker told him that the Union was organizingthe plant and that the handbills were a part of the process. Shaddox accepteda handbill, read it, and talked favorably concerning the Union.Gilker askedhim about the men who worked under him. Shaddox said several of his crewhad gone home, so Gilker gave him several handbills and Shaddox said that hewould give them to the men in his crew and get them to sign up.Among the men to whom Gilker gave a handbill was John W. Breeze, foremanof the picking room.Gilker did not know Breeze by name at that time, butone of the employees of Keeshin who was there informed him of Breeze's identityafter Gilker gave him the handbill.Gilker also gave a handbill to LawrenceA.Winkleman, the chicken buyer for Keeshin, who stood beside his truck forseveral minutes and read the handbill.The operation of handing out handbills occupied about 45 minutes,during allof which time Herd was with Gilker assisting him.On the next day, October 3, 1850, Herd was discharged.A few days thereafter,Gilker went to the Keeshin plant and requested Larkin,the plant manager, to 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstate Herd on the ground that Herd had been discharged for union activity.Larkin refused, stating that he had discharged Herd for smoking in violation ofthe rules.Gilker further testified that on or about October 19 a union meeting, attendedby Keeshin employees, was held at the Rogers city hall.About 125 people at-tended the meeting.When the meeting broke up, about 9 p. in., some of theemployees who had started out of the building returned and told Gilker that2 of the Respondent's foremen were standing in front of the building near theexit.Gilker went outside and found Richard W. Burr, foreman of the eviscerat-ing room, and Shaddox, foreman of the pickup crew, standing in front of thebuilding.He told the foreman that they had no business standing in front ofthe meeting place and that it was an unfair labor practice for them to be there.In explanation, they said, "We just came over to see how many you had at themeeting. . . . We were just down eating a steak on the Company and wethought we'd drop by and see how you made out with the meeting."' Theycontinued to stand in front of the building until the people who had attended themeeting had gone, then they left.On cross-exaniinatioe, Gilker testified thatwhen he told the foremen that they should not be in front of the meeting placethey said they didn't know that.He stated that they did not argue with himabout the point, nor did they go away immediately.Gilker's testimony is credited fully.Most of his testimony is undisputed and iscorroborated by the testimony of Herd, later reviewed.Burr and Shaddox,who testified, admitted with an explanation their presence at the city hallon the night of the union meeting.Gilker, by his bearing and demeanor as awitless, impressed the undersigned very favorably.Ck:zrles P. Herd, the dischargee, was presented as a witness by the GeneralCounsel.He testified that he had been employed by the Respondent forapproximately 2 years prior to his discharge on October 3.He had performedvarious jobs for the Respondent, but for some time prior to his discharge had thejob of taking chickens off the picking line in the cooling room.He explainedthat the chickens came into the cooling room hanging from the chain by theirfeet.His job was to squeeze the clamp holding the chickens and to hand thechickens to a woman employee who weighed them for size and then placed themin a cooling tankThe chickens left the cooling room by means of a chain whichcarried them into the eviscerating room.Herd stated that he first saw Gilker and Buckner shortly before 4: 30 p. m. onOctober 2, 1950.The union representatives were passing out handbills.Hewent up to the men and talked to them, telling them that he knew most of thepeople there and they asked him to identify the employees as belonging to eitherKeeshin or Crown.Gilker asked Herd if there was a rear exit to the Keeshinplant.When he replied that there was, Gilker asked him to take some of thehandbills and catch the people leaving by the rear doorHerd took some hand-bills and went to the west exit and passed them out.He stayed there engagedin helping the union men from about 4: 30 until 6 when he returned to work.While he was passing out the bills, Shaddox, foreman of the pickup crew, askedHerd what all the activity was about.Herd told him that the men were passingout handbills for the Union and gave him one.Herd also gave Shaddox hand-bills for all of his pickup crew.On that evening Herd worked from 6 until 8 p. m.When he finished hewent to Paul's Cafe, which is near the Keeshin plant. A group of employees6Transcript page 34. KEESHINPOULTRY COMPANY481including Foreman Breeze were seated at a table in the cafe drinking coffeeand talking.Herd sat on a stool at the lunch counter. Roy Fletcher, oneof the employees seated at the table, asked Herd his opinion of the union.Herdtold the group at some length of his experience as a member of the Brotherhoodof Railroad Trainmen.He said, "Whenever you got a contract signed upby both parties and both parties live up to it, its a good thing . . . it givesus a chance for better working hours, paid vacations, and overtime, and wecan't afford to pass it up in my opinion."'He also explained to the employeeshow the grievance procedure had worked in the Brotherhood of RailroadTrainmen.At the time he made the statements, Foreman Breeze was in thegroup of employees.On October 3 Herd went to work around 7: 30 a. in. and worked untilapproximately 12: 12 p. in.At noon the employees began to quit work forlunch, by permitting the chains to clear.Herd stated that he had seen "Doe"Sanders crossthe street, so he asked J. D. Minch, another employee, to lighta cigarette for him.Herd while at work wears a rubber coat and rubbergloves.At that time Larkin, plant manager, came running through the doorinto the cooling room.As he approached Herd, he hollered "Dick" aboutthree times.When Foreman Richard Burr came to him in response to hiscall,Larkin talked to him for a moment, then turning to Herd, slapped himon the shoulder and said, "Herd, hit the clock."Herd started to explain toLarkin that "Doe" Sanders, the Department of Agriculture inspector, had toldthe employees that they could smoke in the cooling room when the evisceratingline wasn't running, but Larkin said, "Don't argue, hit the clock."Herd thensaid,"0. K.,sir," and left the coolingroomand punched out.Herd testified that at the time he lit the cigarette, Foreman Breeze wasat the picking line and that the foreman saw him smoking and immediately wentout the back door, and that Larkin came into the cooling room in about 3minutes and discharged him.Herd testified that in August of 1950, Bill Mundy, then the foreman of theeviscerating room, had told him that "Doe" Sanders was "raising cain aboutsmoking."On another occasion, Dick Burr, who became foreman of theeviscerating room about September 1, 1950, had also told him, "You ought to becareful,Doe is raising cain back there about smoking."Herd testified thatabout a month before his discharge, he had spoken to "Doe" Sanders and askedhim what objection he had to smoking and that the inspector had said thathe had no objection whatsoever as long as the eviscerating line was notrunning.Herd testified that he had seen many other people smoking in thecooling room, including employees Minch, Fletcher, Nida, Jones, and ForemenBreeze and Shaddox.He also had-observed Winkleman and Larkin smokingin the cooling room.Herd stated that be had smoked in the cooling room when "Doe" Sanderswas present as long as the eviscerating line was not running.He stated that"whenever I felt like I could sneak it and get by, I did."Herd stated that at the time he lit up his cigarette the eviscerating chain mighthave been running.He testified that he knew smoking was not allowed, even though no "NoSmoking" sign was posted in the cooling room, picking' room, or evisceratingroom.'9 Transcript page 128'It is established by the testimony of all witnesses,except one,that there were no"No Smoking"signs in any of these rooms until some weeks after Herd's discharge. Inthis connection note testimony of Foreman Richard Burr who testified that sometimeafter Herd's discharge,he placed signs saying"No Smoking"in these rooms. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDOn cross-examination, Herd testified as follows : 8Q. (By Mr. Enfield)Now, did you know that there was a ruleagainstsmoking in the eviscerating room and in the cooling room?A. I knew Doe objected to it, but I knew the company didn't.Q.How do you know the company didn't?A. Because the company did the same thing, that is, themanagementdid the same thing I was doing.,Q. I will ask you about whether you had been warned previously aboutsmoking?A. I had.Q. About how many times?A. A couple.Q. All right. I will ask you, then, if you had been warned a couple oftimes why didn't you quit it?A. Because the company employees kept doing it.Q. The company employees?A. The company employees and the company managementQ.Were they working in that room?A. I don't knowThey were in there inspecting chickens.Q But you did know there was a rule, did you not, against smoking?A. I knew that the inspector did, but I knew the company didn't.Q. You stated on direct examination that you smoked in there wheneveryou could sneak it and get by.A. I did.Q.Doesn't that imply that you knew there was a rule that you knewyou were doing wrong when you smoked?A. I have told you as plain as I can speak that I did know there was arule agin it, but Doe-Q. Did you know that Doc would close the line down for that?A. They told me Doc was raising Cain and said be careful of yourcigarettes.Q. None of them told you to quit it?A. No, sir.Q. You will swear to that?A. I done swore to it.******Q. I mean, you said that you would have a smoke whenever you couldsneak it and get by.-A. From Doe. That's the only one I was worried about. Doe Sanders isthe only one I was worried about because the company officials did the samething I done.Q.Did Mr. Larkin see you smoking in there?A. He certainly had.Q. You think he saw you smoking before the time you were discharged?A He should have a number of times.Q.You mean because you were smoking in there when you weren'tsupposed to?A. Not all the time, but I was.Q.Well, sign or no sign you knew that you weren't supposedto smokein there, didn't you?8Transcriptpage 143, et aeq. KEESHINPOULTRY COMPANY483A. I knew anyof us wereno,supposedto smoke in thereincluding me,yes, sir.Q. Actually, as a matter of fact, you didn't care much, did you?A. No more than Mr. Larkin did for having a cigarette. I never triedto hide it from anybody.Doc would see my cigarette sitting up there ifhe wanted to look.Q. I believe you stated on direct examination that you knew that smokingwas not allowed in that department when the eviscerating line was running.A. I knew that Doc objected.The Company didn't care.Q. I believe your direct statement on direct examination was, I knewthat smoking was not allowed.A. I probably said it. I do know that Doe didn't like us to smoke inthere, but I do know that the Company didn't careHerd also testified that the last occasion on which any supervisor warnedhint about smoking was about 3 weeks before his discharge when ForemanBurr talked to him. Later in the day, on October 3, Herd went back to theplant and asked Larkin for a, written statement as to why he was fired. Lar-kin said to him, "You know, don't you?Herd replied, "Well, it is customary,if I get a job with some one else that is the first thing they will ask me."Larkin gave Herd a written statement that he was discharged for smokingin a zone prohibited by the rules of the United States Department of Agri-culture.Later in his testimony, Herd testified that approximately 3 monthsbefore he was discharged, he had a conversation with Doc Sanders in whichSanders said that as far as he was concerned, he didn't care who smoked inthe cooling room as long as the eviscerating line was not running.Herd also testified that during the years he was an employee of the plantno one had been tired for smoking °Herd impressed the undersigned as a truthful witness.He testified withfrankness and candorHis testimony is largely undisputed I credit histestimony.Glenola Williams, who had been employed for approximately 4 years in thepicking room, also testified as a witness. She testified that her husband ob-tained a handbill from the union organizers on October 2 and that shortlythereafter on an occasion when she and her husband had the handbill in theplant, Foreman Breeze, who was passing, stopped and asked them what theywould have left of their pay if the Union took its cut and the Government tookits cut.Two or three days after this incident, in another conversation Breezesaid to the witness that if the Union carne info the plant, all the employeeswould be out of a job.This witness also testified that she was present in Paul's Cafe on October 2,shortly after 8 o'clock, when a group of employees, including Herd and Fore-man Breeze, congregated at the cafe.All the employees were talking aboutthe Union and the handbills that had been passed out that day. ForemanBreeze told the employees about a union to which he had belonged, and saidthat he had been kicked out of that union because he didn't attend meetings.He stated that the Union wasn't any, good for any of the employees. Herd,who was present, told the group about'a union to which he had belonged and itsmanner of adjusting grievances.Herd said that a union was a good thingto have in the plant.9 There is no testimony in this record of any other employee ever having been fired forsmoking. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDThis witness testified that the nextmor ingat approximately 10 o'clockshe went to the main office of the plant tout some merthiolate on a scratch'on her finger.The first-aid kit for the use of the employees was kept in themain office.When she went in the main office she saw Larkin, plant manager,and, Foreman Shaddox talking in Larkin's office. Larkin had a copy of theunionhandbillin hishandThe men were talking and looking at the hand-bill but she did not hear whatwas said.After she had obtained medicationfor her finger, she went back to work.This witness also testified that employeessmokedthroughout the plant withthe exception of the eviscerating room while eviscerating operations were in prog-ress.She stated that before Herd's discharge, she had seen employees Herd andFletcher, Foremen Shaddox and Breeze, chicken buyer Winkleman, and PlantManagerLarkin, all smoke in the cooling room. She stated that after Herd'sdischarge, signs were posted in the eviscerating and cooling rooms saying "NoSmoking," andin the picking room saying, "No Smoking while handling poultry."Before Herd's discharge there wereno signs anywherein the plant.On cross-examination, the witness said that she understood that there was arule against smoking while evisceratingwas goingon.While she was employedwith the Company she had never known an employee to be warned about smok-ing.At the time Herd was discharged, only part of the chain into the eviscerat-ing room had been cleared of poultry. She stated that on some occasions theeviscerating line was running when employees or officials smoked in the coolingroom, but that she had neverseen smokingin the eviscerating room whileoperations were in progress.Roy Fletcher, another employee, testified that he had been employed by theCompany for 2Y2 years.He was among those present at Paul's Cafe on thenight of October 2. In the course of the conversation at the cafe, Herdspoke invery favorable terms of the Union.At the time he made his remarks, Winkleman,the chicken buyer, was present.He testified that on another occasion while hewas standing near the time clock, Foreman Breeze had said to him, "Just whatin the dickens are you guys going to have left after the Government gets theircut and the Union gets their cut?What's your payroll going to look like."Onanother occasion, a few days later, Foreman Breeze stopped the witness outsidethe plant and said to him, "Roy, come over here a minute, I want you to leavethisUnion business alone."Fletchersaid,"0.K."Breeze said, "Now I'mtelling you for your own good, leave it alone."On another occasion, ForemanShaddox and chicken buyer Winkleman stopped the witness in the parking lotand asked him how the union business was going.Fletcher replied that he didn'tknow much about it and that he guessed they knew as much about it as he did.Winkleman and Shaddox then said that they had heard there was going to bean election.Fletcher said that he hadn't heard anything about that yet.At thatpoint,Winkleman said that he didn't give a "damn" which way it went as itdidn't affect his job either way.Fletcher testified that he went to a union meeting on or about October 19 atthe city hall at Rogers and that just before the meeting broke up, he went outto his car.Foremen Shaddox and Burr were standing in front of the city hallat the entrance.As he went out he spoke to them and they spoke to him. Theyasked him how the meeting was going and he said that it was going "pretty good."When Fletcher returned a few moments later, Gilker was talking to the twoforemen ; he did not hear their conversation except that Gilker was telling theforemen they should not be there.Fletcher testified that there were no "NoSmoking" signsanywhere in the plantprior toHerd's discharge.He stated thathe hadsmoked in thecooling room onmany occasionsand that he hadseen any number of employees smoke in the KEESHIN POULTRY COMPANY485cooling room.He testified that he had seen employees Wilson, Minch, Herd, andJones, and Foremen Breeze and Shaddox, and chicken buyer Winkleman, andPlant Manager Larkin smoke in the cooling room.The witness testified that he"could go on and name nearly all the men, and women, too, as far as that is con-cerned, who make a practice of smoking at various times as having smoked inthe cooling room."He stated that he had seen Foreman Burr smoking cigars inthe cooling room and that he had seen many persons smoking in the cooling roomwhile the picking and eviscerating lines were running.He testified that DoeSanders, the inspector, often came into the cooling room on inspection tripswhile the eviscerating chain was not running and that he sometimes smokedon those occasions.Fletcher said that on one occasion Foreman Breeze spoke to him about smoking,saying, "Roy, for God's sake watch those cigarettes. If Buchanan ever catchesyou smoking, there is nothing that I or Mr. Larkin can do to help you hold yourjob "The witness explained that Dr. Buchanan is the superior officer in chargeof the entire district for the Department of Agriculture.At the very next recess,Fletcher asked Sanders, the inspector, what the deal about smoking in the coolingroom was when the eviscerating operations were not being carried on.He testi-fied that Sanders said, "Well, shoot, as long as I am not eviscerating chickens,as far as I am concerned personally, I don't care who smokes in here or howmuch they smoke." Fletcher testified that he smoked during recess except onsome occasions when he sneaked a smoke while the eviscerating chain wasrunning.He knew that there was a rule against smoking when the evisceratingline was operating.Like himself, most of the men sneaked smokes when theyfelt like it.He stated that he understood that if Dr. Buchanan caught anyonesmoking while the eviscerating line was running, they would be fired.The em-ployees feared Dr. Buchanan on the matter of smoking but did not fear anyaction by the foremen.During his cross-examination this witness was questioned as to the attitudeof Foreman Breeze on the occasion when Breeze stopped the witness outside ofthe plant.The witness replied that Breeze appeared to be "sort of angry withmy activity toward the Union."When asked if he had a reason to feel thatBreeze was angry, he answered, "One man making the statement that CharlieHerd made and `Bode' Breeze hearing it, and then Charlie Herd getting firedthe next day, put the fear in most employees."He stated that none of the supervisors had ever threatened to fire him forsmoking in the course of his employment 10Fletcher testified in a straightforward manner.He impressed the undersignedas a reliable witness.Much of his testimony was later corroborated by witnessesfor the Respondent, notably Breeze and Shaddox. I credit his testimony.Charles Floyd Williams, an employee in the picking room for 31/2 years, testi-fied credibly that he was present at Paul's Cafe when Herd spoke very favorablyof the Union.Foreman Breeze and Winkleman, the chicken buyer, were presenton that occasion.A week or two before the election Williams asked ForemanBreeze what he thought of the Union and Breeze told him about his experiencewhen he was kicked out of a union to which he belonged.A few days before theelectionWilliams and another employee were talking about the Union.Breezejoined in the conversation and said, "Well, I don't know what's going to happen,I believe they'll shut the thing down, just shut the thing down."After the election the Company put "No Smoking" signs in the picking room.Sometime after this sign was put up, Larkin saw the witness smoking while11There is no testimony in this record that any foreman ever threatened any employeewith discharge because of smoking prior to Herd's discharge.986209-52-vol. 97-32 486DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was handling a chicken on theline.Larkin told Williams that if he eversaw him smoking again he wouldfire him.This witness said that he had seen all the employees who were steady handssmoking in the cooling room.Most of Williams' testimony was corroboratedby other employees. I credit his testimony.Wesley Johnson, an employee for about a year and a half in the picking room,testified credibly.His foremen were "Bodie" Breeze and "Bud" Lovell.Abouta month after Herd was discharged, he had a conversation with Breeze andLovell in the picking room.On that occasion he asked Breeze what he thoughtabout the Union, if he thought it would. take effect.Breeze replied, "Well, Idoubt it, if it does, it won't be only you all out of a job, I will too." Johnsonasked Breeze why the employees would be out of a job and he replied, "thatKeeshin would shut the plant down."This witness also testified that before Herd was discharged the employeessmoked in both the picking and cooling rooms.He said that he had seenFletcher, Larkin, and Herd smoking in the cooling room and that the chainsto the eviscerating room were running when Herd and Fletcher were smoking.When he saw Larkin smoking in the cooling room, the chain was not running.According to this witness, at the time Herd was discharged the only sign aboutsmoking was in the eviscerating room."About 3 weeks after Herd's discharge,"No Smoking" signs were put up throughout the plant. On one occasion whenhe came from the rest room smoking, Breeze said to him, "Stop sticking yourneck out, throw that cigarette down."This witness also testified that beforeHerd was discharged, no one had been reprimanded for smoking. After Herdwas fired, the employees continued to smoke throughout the plant.The witnessdid not know about any smoking in the eviscerating room.Mary Lucille Powell testified that she was no longer employed by the Re-spondent but had worked in the eviscerating department at the plant in August1949.At that time she worked for the Company for a period of 1 to 2 months.This witness testified that during her period of employment, she had seensmokingin the plant.However, the undersigned gives no weight to this testimonybecause of its remoteness in point of time to the incidents herein involved.MillieHummell, an employee of the Crown Poultry Company, testified to aconversation that she had with Plant Manager Larkin in October 1950. Shetestified that on this occasion, about 1 week after the handbills were passed out,she went to the Keeshin plant to obtain some chicken manure for her garden.She saw Winkleman and Larkin in front of the Keeshin plant.When sheaddressed her inquiry to Winkleman, he referred her to Larkin. Larkin,ex-plained to her that the Company had no chicken manure at the plant but thatif she went to the Keeshinfarmwith her own truck that she would be ableto obtain some there.Larkin then said that he had heard the Union was tryingto organize the employees at the Crown plant.The witness answered that theUnion was trying to organize the plant.At that point, Larkin said, "We don'thave to run."On cross-examination this witness stated that Larkin said,"Theydon'thave to run."When this discrepancy was pointed out toher she explainedthat she "figured" Larkin meant Keeshin.This witness stated that she had talked to Mr. Gilker, theunion represen-tative, and that the above was all that she could remember of her conversationwith Larkin.This witness appeared hazy andunsure asto events about whichshe offeredtestimony.I deem her testimony to be unreliable."This witness is the only one' who testified that there was a "No Smoking" sign'anywhere. KEESHINPOULTRY COMPANYD. The defense487Oral F. Larkin, plant manager, testified that on October 2 he was in Chicagoattending a convention. In the evening he flew home from Chicago, arrivingat Joplin, Missouri, and that he drove to the Keeshin plant with a friend,arriving at the plant at approximately 11 o'clockItwas a very stormy andrainy night.Pursuant to an arrangement previously made, he was met at theplant by Winkleman who drove Larkin home, a distance of some 4 miles, in acompany pickup truck. In the course of this drive, which occupied approxi-mately 15 minutes, Winkleman and he talked about operations at the plant,the price of poultry, and of occurrences at the convention in Chicago.Larkin stated that Winkleman did not tell him anything about Herd, and thatlie didn't recall that anything was said about the Union or union activities aroundthe plant in the course of this drive.He denied that he gained any knowledge,of union activities at the plant at that time.About 9: 30 the next morning he went to the plant and spent the morningtaking care of an accumulation of correspondence and phone calls. In the courseof the morning, he talked to the foremen about routine matters connected withthe operations of the plant, but that no one mentioned to him the union activitiesor Herd's part in them.He testified that'he did not talk with Foreman Shaddoxin his office on that morning but did talk with Shaddox around 2: 30 to 3 in theafternoon, at which time he gained his first knowledge about Herd's unionactivity.°Larkin testified that he fired Herd just about noon. As to the manner ofHerd's discharge, Larkin testified as follows:'A I finished sort of cleaning up my desk and walked back in the plantand walked around to see how much feed we had on hand, walked into thekilling room and came back in my office and put on a white coat.We haveto put on white coats to go up in the eviscerating department. I keep onein the office usuallyIwent up in the eviscerating department, throughthe cooling room into the eviscerating room. I think if I remember, whichI always do. It isn't so much of a recollection of what 1 did as more amatter of habitI go through the cooling room and check the quality ofpoultry for a minute, look at maybe three or four or five tanks of poultrythat is there and see how they looked and walked on in the eviscerating roomthrough the cooling room. I stood in the eviscerating room, looked aroundthere, looked how the chickens looked, how they are finished ready to pack,looked at the finished packages.We are a little bit proud of our pack andI like to try to keep the quality up,'and I do that most every day. So, whenIwalked out of the eviscerating room into the cooling room just angle-ways behind Mr Herd, I saw him smoking. I stepped back into the doorof the eviscerating room and caught'the eye of the eviscerating room fore-man, Mr Burr, and motioned to him and he came down to me, and I says,"Dick, get me a man to take Herd's place for the rest of the morning." Isaid, "I am going to fire him for smoking."He had me a man down there, and I had this man and I says, "Mr. Herd,you are through.You just go punch the clock and get your time."He stammered slightly and said, "Well, what for?"I said, "You are smoking, aren't you?"He started to put tip some sort of argument. I said "I don't want anyargument." I said, "you are through because you have been properlywarned."u Transcriptpage 213. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ Now, Mr. Larkin, prior to that time had you ever seen Mr. Herd smok-ing before?A. No, sir.Q Had it been reported to you?-A. Yes, sir.Q.Had he been given warnings before about smoking?A. Yes, sir.Larkin testified that at the time he fired Herd the eviscerating line was run-ning, that it was partly empty, the line not having completely cleared.Larkintestified that the regulations of the United States Department of Agriculture,set forth previously in this Report, were familiar to him and were applicable tothe Respondent's plant.When questioned about the regulations, he pointed outthat they do not require the posting of signs or of notices concerning smoking-He stated he had never personally warned any employee about smoking, and wasnot sure whether he had directed the foreman to warn Herd.He had spokento the foreman about the smoking that he knew was going on in the cooling room,because Sanders had spoken to him about it on several occasionsLarkinpointed out that the picking room has a different status than the cooling andeviscerating rooms as regards sanitary regulations.By the regulations, em-ployees of the cooling and eviscerating rooms must use their own rest roomswhich cannot be used by other employees, and they must punch a time clock,other than the clock punched by other employees.He explained that there wasno enforcement of smoking regulations in the picking room as the last operationperformed in that room is a thorough washing of the poultry by the mechanicalwasher.After that operation the poultry goes into the cooling room for process-ing leading to packaging.Herd's job was performed on the poultryafterthechickens had been washed.Larkin testified that on some occasions he had unconsciously gone into thecooling room with a cigarette in his hand.He also talked to Foreman Burr-about tightening up smoking regulations because the United States Departmentof Agriculture had asked that things be put in shape for the change in sanitaryconditions required by the regulations as mentioned above.He had told Burr-that anyone caught smoking would be fired. Prior to Herd's discharge he hadseen people smoking and had warned them.Larkin also testified that on or around October 19 he and the foremen of the-Company had the monthly foremen's dinner at a restaurant near Rogers.As he and the foremen drove homeward, someone suggested that they stop,and see what was going on at the union meeting which was being held at the-city hall in Rogers.They drove to the neighborhood of the city hall and parkedtheir car.Larkin and two of the foremen stayed in the car but Foremen Burrand Shaddox alighted and- walked down the street and finally stood in frontof the entrance to the city hall.From where he sat in the car, Larkin couldsee who came out of the building.He saw Roy Fletcher come out of the build-ing.The foremen were in front of the city hall for approximately 5 minutes. _When they returned, Shaddox said that they had seen Gilker who had said thatthey shouldn't be there, so the foremen left.Larkin testified that on one occasion he had asked an applicant for employmentif she belonged or had ever belonged to a union. At the time the Companydidn't need any people so he didn't refer her to any of the foremen who do-the hiring.This occurred at the time the organizatioilal drive was "hot." Theapplicant said that she did not believe in unions and that was all the conversa--tion he had with the woman. He said he did not know who this woman was and" KEESHIN POULTRY COMPANY489that was the only occasion on which he inquired as to the union affiliation of aprospective employee.He denied that he had committed any of the acts setforth in the complaint.Larkin denied that he had a conversation with Foreman Shaddox at approxi-mately 10 in the morning of October 3.He testified that at that time Shaddox'had gone out with his crew to pick up some chickens at the home of OliverCowgur.Cowgur lives at Niwasse,Arkansas,some 20 miles from the Keeshinplant.The record of purchases made October 3 was introduced in evidence as Re-spondent's Exhibit No. 1, and it shows that a large quantity of live chickens waspurchased from Cowgur on that day.On cross-examination Larkin admitted that he had made two statements toJoseph Bailey,a field examiner for the Board,one on December 7, 1950, and asecond on February 2, 1951.Larkin admitted that in the December 7 statementhe had said of Winkleman, "He drove me to my home which was 4 miles fromRogers.No one was with Winkleman. I had left my car at home. I had toldWinklemanl to get my car and leave it at the plant but he did not do this, anddrove me out in the company pickup.Winkleman told me that some unionpeople had passed their first handbills out on October 2 and told me that theyhad started on us.He did not mention Charles P. Herd, who formerly workedin the cooling room." '3 Larkin also stated that on the morning of October 3, hetalked to Foremen Burr and Breeze but that they did not tell him that theUnion had passed out handbills.Counsel for the General Counsel, at this point,again exhibited to Larkinhis statement on December 7, in which Larkin said, "I came to the plant thenext morning around 9 a. in. to 9: 30 a. in. and caught up on my work.I talkedtoall the foremenabout generalities and the convention that I had attended inChicago."(Emphasis supplied.)Larkin maintained despite this statementthat he had talked to all the foremenexceptShaddox,and that none of themtold him about the union activity or Herd's participation therein.Larkin testified that prior to the advent of the Union at the plant, he hadtalked to Mr. Keeshin in Chicago as to the company policy in regard to theUnion.He stated that Keeshin told him that if the Union came in, he was nottoworry about it.Larkin also talked to the foremen about the possibilityof the Union entering the plant and he cautioned them to be careful in whatthey said about the Union because he knew what happened at the SwansonPoultry Company."Larkin testified that he knew that Mundy and Burr had warned Herd aboutsmoking and that on October 3, he, himself,found Herd smoking.He hadnever received a report of anybody else smoking. Larkin testified that hethou,thtthere was a "No Smoking"sign in the eviscerating room prior toOctober 3, and that he knew there were no "No Smoking" signs in the cooling orpicking rooms.The Company had no objection to smoking in the picking roombut at the time that the plant was opened Dr. Buchanan of the Departmentof Agriculture had said that the cooling room was a part of the evisceratingroom and that there was to be no smoking in the cooling room.James Otis Shaddox, foreman of the pickup crew, testified that he first sawLarkin on October 3 about 3: 30 in the afternoon. During the morning he wasat Hiwasse with his crew, picking up chickens at the home of Oliver Cowgur.He returned to the plant a few minutes before 11 a. in. and was in the front"Transcript page 267.14This reference to the Swanson Poultry Company is unexplained in the record.Noris it again referred to. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice just long enough to turn in his trip tickets to the office girl.About 3o'clock in the afternoon he went to the front office and saw Herd seated in theoffice.When he saw Larkin, he asked him what was wrong with'Herd, andLarkin told him that Herd had been fired.Shaddox then said to Larkin, "Man,you've got yourself in trouble.Why, I seen Herd talking to them Union guyslast night and handing out bills.Well, I've got one of them bills out there inthe car, I'll go out and get,it and show it to you." Shaddox got the handbillfrom his car,showed it to Larkin,and told him that he had seen Herd in con-versation with the union men.Shaddox testified that he was with the other foremen and Larkin at themonthly meeting of foremen on or about October 19.After having dinner, whilethe foremen were driving to Rogers,someone suggested that they go to themeeting place of the Union.He explained that they decided to drive there outof curiosity, "just to see what kind of a crowd they had down there "On cross-examination Shaddox confirmed Gilker's testimony that Gilker had given himsome handbills on October 2 at the time Herd was with Gilker.The witness stated that he usually accompanied the pickup crews when theywent outside the plant,but that occasionally when something special happened atthe plant, he sent the crews to pick up chickens without accompanying them.John W. Breeze, foreman of the killing or picking room, testified that on October2 he was given some handbills by the union organizers and that he noticed Herdin the company of the union representatives.He was also in Paul's Cafe thatevening but ,he did not remember whether Herd was there or not. As to his con-versation with Larkin,on October 3, he testified as follows :Q. At the time that he came back, did you talk to him about the unionactivity going on around in the plant?A. Nothing more than I said the handbills are being strung' around. Iguess you won't have to look for one.Q.Do you remember when you spoke to him about that?A. No, I don't, whether it was in the morning, evening, or when it was.Q. Do you know whether it was before or after Charlie Herd was fired?A.Well, it was before Herd was fired.(Emphasis supplied.)Q. Before Herd was fired you talked to Mr. Larkin?A. In that, just what I got through saying in regard to the handbills.Q.Where was that?A. Right there in the plant, not in the office.Q.What was the occasion of the conversation?A.He just wanted to know how everything was gettingalong.I told himeverything was all right as far as I knew.Breeze also testified that he had told Herd and Fletcher not to smoke in thecooling room.He admitted that on one occasion he had stopped Roy Fletcheroutside the plant and told Fletcher that he wanted him to leave the Union alone ;that he was telling Fletcher for his own good. Prior to that occasion he hadspoken to Fletcher about the Union in the plant.He had asked Fletcher whathe was going to have left of his pay after the Union and the Government eachtook their cut.He denied that he had ever told any employee that Keeshin wouldclose the plant if the Union came in, or that he had interrogated any employeesas to their union affiliation.He denied that he had ever talked about the UniontoWesley Johnson.On cross-examination the witness stated that he was not sure whether it wasthe morning that Herd was fired that he told Larkin about the handbills beingpassed out but that he was sure it was in the morning. KEESHINPOULTRY COMPANY491Richard W. Burr, foreman of the eviscerating room, testified that on October 3Larkin cameto the door of the eviscerating room and said, "Get a man to replaceHerd,I caughthim smoking."Burr procured the replacement.Burr testifiedthat at that time the eviscerating chain was still running and the packing crewwas still working packing chickens.He stated that he had warned Herd aboutsmoking several times but had specifically warned him when Doc Sanders in-structed him to stop smoking on one occasion.At the time that he spoke to Herdabout smoking at the request of Sanders, he told Herd to stop smoking.On otheroccasions he was not sure of what he had said to Herd about not smoking, buthe thought it was, "You want to watch your smoking, Charlie,"or something tothat effect.He had never told Herd that he would be fired if caught smoking.Burr testified that he had told several other employees not to smoke in the coolingroom, and that the employees knew that they were not to smoke in that place.It was only after Herd was discharged that he learned that Herd was active forthe Union.This witness.stated that there was no "No Smoking" sign in the evisceratingroom'or cooling room until after Herd was discharged; that some weeks afterOctober 3 he, himself, put signs up in both those rooms.Burr testified that he was with the foremen on the night of the union meetingwhen they stopped at Rogers city hall.After dinner, someone suggested thatthey drive to the city hall, "and see what's going on at the union meeting," sothey did so.Burr and Shaddox got out of the car and went up in front of thecity hall.Gilker came out of the city hall and said to the foremen, "Don't youfellows know that you're not supposed to be here?"They told him they did notknow that.Gilker then told them that their presence violated the At, so theforemen told him, "0. K." and left immediately.Burr, Herd's immediate supervisor, testified that he was unable tosay whetherhe had ever talked to Larkinabout Herd's smoking.Burr testified with frankness and candor. I credit his testimony.Ernest L. Lovell testified that at the time of the hearing he was the killing roomforeman ; that he became an employee of the Respondent on October 14, 1950, anda foreman in February 1951.He denied that he had ever talked about the Unionwith any of the employees.He was with the other foremen on the night oftheir visit to the union meeting.He stayed in the car with Larkin on thatoccasion.Lawrence A. Winkleman, chicken buyer for the Respondent, testified that hewas with a group of employees at Paul's Cafe between 9 and 10 p. in. on October2, but that he had not heard any conversation about the Union.Both Herd andfreeze were present at that timeHe stated that the first he knew of the Union'sattempt to organize the plant was on October 3 when he went past the plant andGilker and Buckner gave him a handbill."He had no conversation with themat the time.This witness testified that attending the foremen's dinner were Plant ManagerLarkin, Foremen Breeze, Burr, Shaddog, and himself.1eConcluding FindingsThough there is a sharp conflict of testimony on many points, several importantfeatures of the case are very clear. It is beyond question that the regulations"The witness was evidently mistaken as to date,as the union organizers passed outhandbills only on October 2.Ie Note that Breeze testified he did not attend the dinner or subsequent meeting and thatLovell said that he attendedThe witness was evidently mistaken as to these twoforemen. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the United States Department of Agriculture cover the cooling room of theRespondent's plant.However, from the testimony of all the witnesses, it isequally apparent that the rules of the Department of Agriculture were notenforced by the Company prior to October 3, also that the duties of Dr. Sandersin theeviscerating roomof the plant prevented him from enforcing the rules else-where in the plant during working hours.When the plant was in operation,his attendance in the eviscerating room was required. -Eviscerating could not beconducted in his absence.Therefore, violations of the regulations not committedin his immediate presence went uncorrected.There is no contention in the casethat the Company had any rules of its own against smoking which supplementedthe Department of Agriculture's regulations. It is also not questionable in viewof Foreman Burr's testimony that prior to October 3 there were no "No Smoking"signs in the eviscerating, cooling, or picking rooms.Prior to Herd's dischargeno employee had been fired for violation of the smoking rule nor, indeed, had anyemployee, including Herd,been threatened with discharge by either a companyofficial or a Department of Agriculture official, for violation of the smoking rule.It is also clear that smoking by employees and supervisors was widespread inthe entire plant and in the cooling room.Unquestionably Herd, whose dutieskept him in the cooling room,was a leading offender against the smoking rule.He admits to three warnings over a 10-month period.The conduct of the Com-pany prior to October 3 amounted to condonation of these offenses.With these points clearly in mind, we may approach an analysis of Herd'sdischarge.The question is was Herd discharged by Larkin on October 3 becausehe was smoking in violation of the rules or because he had participated in unionand concerted activity?Counsel for the parties have introduced much evidenceas to the circumstances surrounding the discharge which may afford an answerto that question. In the testimony introduced to prove these circumstances thereis a sharp conflict. It is clear that Herd's participation in the union activity onOctober 2 was open and public.As employees and supervisors left the plant hegave them handbills.He spoke favorably of the Union at Paul's Cafe in the'presence of Breeze and Winkleman.Under these circumstances,there is no'question in my mind but that Herd's activities and sympathies were generallywell known to Respondent'smanagement prior to noon of October 3.Opposed to this very general and widespread knowledge on the part of manage-ment, evidence was introduced that Larkin, the individual who did the actualfiring, was not in a position to know and did not know at noon on October 3 thatHerd had engaged in union activities,because Larkin was away attending a'convention at Chicago until late on the night of October 2.Larkin testified thathe had no knowledge of either union activity at the plant or of Herd's part inthis activity prior to the time he discharged Herd.He testified that during the'time that he rode with Winkleman from the plant to his home on the night ofOctober 2, Winkleman did not mention Herd to him, or did not mention that unionorganizers had passed out handbills in front of the plant.Winkleman, in histestimony,bears out Larkin.This testimony strikes me as being highly incred-ible.Both Larkin and Winkleman have been in the poultry industry in northwestArkansas for a long time and they are officers in responsible positions with theRespondent.They were aware of the union efforts to organize the industry andduring Larkin's absence the campaign to organize the Respondent had begun.It is hard to believe that Winkleman did not tell Larkin of the union activityas soon as the men met on October 2, or in the course of their ride together.Larkin further testified that on the following morning he gave his attention to,an accumulation of correspondence and routine affairs and that though he sawall his foremen with the exception of Shaddox,none of them told him of the KEESHINPOULTRY COMPANY493union activity or of Herd's part in it.The union activity at the plant had notbeen accomplished by stealth or furtiveness.Two union organizers and an em-ployee had stood at the entrance of the plant,passed out handbills,hailed workers,and discussed the merits of unionization with Foreman Shaddox.Yet, accordingto Larkin,no one told him about this activity.I find this testimony so incrediblethat it merits close scrutiny.When scrutinized,it appears that in the statementgiven by Larkin to Field Examiner Bailey on December 7, 1950, Larkin statedthat Winkleman told him on the night of October 2 that some union people hadpassed out handbills and that the Union had started on the Respondent. Thatstatement is entirely credible as it fits a reasonable pattern of conduct ofreasonable men. It was natural and to be expected that Winkleman would tellLarkin of the union advent at the plant.Foreman Breeze,in his testimony,also stated thatbeforeHerd was dischargedhe told Larkin that the Union had handbilled the employees and that he wouldnot have to look far to find the handbills.This testimony of Breeze,coupledwith Larkin'sstatement of December 7, further weakens the testimony ofLarkin that he did not know of the union activity before he discharged Herd.GlenolaWilliams testified that she saw shaddox and Larkin perusing ahandbill in Larkin's office at 10: 30 in the morning of October 3. Larkin andShaddox admit that together they did peruse a handbill in the offce but theystated that this occurred after Herd was fired, about 3: 30 in the afternoon. Ineffect, they stated that Glenola Williams testified correctly in every particularexcept as to the hour of their conference. I cannot accept the Respondent'scontention on that point.Mrs.Williams,by her bearing and demeanor, im-pressed the undersigned very favorably.She is young, highly intelligent, and along service employee.She testified clearly and,I am convinced,accurately.Larkin and Shaddox both admit that they actually did the things which Mrs.Williams said they did; that Mrs. Williams was correct in all particulars exceptone, the time of the conference.Respondent introduced as an exhibit a recordof purchases of chickens on October 3, which shows that on that day a quantityof chickens was purchased from Oliver Cowgur. Shaddox testified that hewas at a Cowgur's house with his crew that morning, returning to the plant afew minutes before 11 a. m. The probative value of the purchase recorddepends entirely upon the testimony of Shaddox.He testified that he usuallyaccompanied his crew on a pickup but when something special occurred at theplant he did not accompany his crew. The conflict of testimony between Mrs.Williams on the one hand and Larkin and Shaddox on the other,I resolve infavor of Mrs. Williams.She was proven correct in all particulars of theShaddox-Larkin incident and I am convinced that she was correct about the onlyparticular in dispute, the time.Larkin's statement of December 7, in whichhe said that on the morning of October 3, he talked toallthe foremen, is additionalsupport for this finding.Larkin's failure to omit Shaddox from the foremen towhom he talked that morning may have been an inadvertence as Larkin inferredin his testimony, or the statement may have been a truthful statement made ata time when the Respondent did not realize that Mrs. Williams had seen the men,and would later testify to her observations.The interest of these witnesses is also worthy of some scrutiny.Larkin's in-terest is evident; he is the official in charge of the plant and would naturallydesire to see his course of conduct vindicated.Mrs. Williams evidently is favor-ably disposed to the Union but so far as it can be determined has no otherinterest.Shaddox appears to me to be far from disinterested.It was he whotalked to Herd and Gilker about the Union when they were distributing hand-bills.He spoke favorably of the Union and accepted a quantity of the handbills 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDostensibly for his men.However, the next thing we know of Shaddox, he andLarkin are perusing the handbills in the plant office.Shaddox explained that hehappened to think of these handbills while talking to Larkin, but there is anotherconstruction that can be placed on this conduct-that Shaddox feigned an interestin the Union, gained knowledge of the Union and obtained the handbills, not forhis men but for the information of Larkin. It was Shaddox too who stood infront of the union meeting place and was evidently one of those most anxiousto learn of the progress of the Union. It was also Shaddox who stopped RoyFletcher and asked him how the Union was coming along. This course of con-duct evinces an unusual interest in the affairs of the Union and far exceedsthe normal curiosity of a disinterested witnessThe continuous prying of Shaddoxinto the affairs of the Union, which were none of his business, evinces the interestof a partisan and casts a suspicion on his testimonyConsidering the demeanor and bearing of the witnesses, their interest in theproceeding, and the substance of their testimony, I credit the testimony of Mrs.Williams and do not credit the testimony of Larkin or Shaddox on this point.I find, therefore, tliat prior to Herd's discharge, Larkin had knowledge of theunion activity from three different sources: (1) From Winkleman on his drivehome on the night of October 2; (2) from Foreman Breeze the next morning;and (3) from Shaddox about 10 a. in. Thus the main contention of Larkin'stestimony has been disproven.Inasmuch as this is a relatively small plant, 95 employees, and that Herd'sparticipation in union activity was open, public, and well known to the supervi-sory staff, I conclude and find that these facts give rise to the strongest type ofinference that Larkin also gained knowledge of Herd's participation in the unionactivities from the foreman prior to his discharge of Herd.An examination of the Respondent's contentions bears out this finding.Ac-cording to Larkin, he returned from Chicago and did not know of the unionactivity in the plant.He decided to go through the plant on a routine inspectiontrip.He arrived at the cooling room at approximately 12 minutes after the noonhour ; by that time some of the employees in the eviscerating room and coolingroom were discontinuing work.The eviscerating line had not fully clearedUnder these circumstances, he observed Herd smoking in the cooling room andbeing mindful of the previous warnings given to Herd, he determined on the spotto fire Herd.The last reprimand about smoking given to Herd had been some3 weeks beforeNothing had occurred which had provoked management to adrastic tightening up of the smoking regulations.Larkin admitted that no onehad ever been fired or threatened with discharge for smoking-yet he decidedto fire Herd on the instant. It was only after that, about 3: 30 in the afternoonthat he heard to his surprise that Herd had participated in handing out hand-bills and had assisted the union men in their organizational activity the eveningbefore-The Respondent's version of the discharge contains no inherent plausibility.Men act only from motives and with reason. An individual's course of conductonly changes at the promptings of motive and for a reason, whether it be goodor badAvaricious persons only under the influence of motive become generous.Generous persons only under the influence of motive become avaricious.Law breakers do not become law-abiding citizens except because of strong motiveand sound reason.Applying this general rule of conduct to this discharge, theversion of the Respondent does not stand up.Here, we have a Company whichdid nothing to effectively enforce among its employees a no smoking rule of theDepartment of Agriculture.No one had been fired for violation of the rule.No one had been warned that they would be fired for a violation of the rule.By custom and usage, the employees smoked when they chose, and if a smoking KEESHIN POULTRY COMPANY495employee was observed by a foreman, at most he was told to watch his smoking,or exhorted not to be caught by the Government inspectorThere is no questionbut that the Company had been "indulgent" to its employees, and extremelycareless, if not indifferent to the smoking regulations.Suddenly, the indulgent,careless, or indifferent employer became the severe and scrupulous enforcer ofthe rule, and fired an employee who had lit a cigarette at the noon hour whenthe eviscerating line was not entirely clear.The Respondent's attitude towardthe regulation suddenly changed from the utmost laxity to extreme severity.What was the reason for the change? No new complaint from the Departmentof Agriculture had brought the change; no new incident among the employees asto smoking had provoked the Company to act at long last. The only unusualincident which had occurred in the routine operations of the plant was that theUnion had launched its organizational campaign withthe assistance of the veryemployeewho was now caught smoking at the noon hour. Immediately he wasdischarged.It may be argued on behalf of the Respondent that over a period of yearsit had been "indulgent" about the no smoking rule; and that extreme indulgencehad been extended to Herd who was the leading offender against the rule ; andthat the Company decided to enforce the rule strictly, with the result that Herdwas the first cme to suffer the penalty for a violation.This argument does notwithstand examination.The law forbids discrimination against an employeebecause of his union affiliation.Discrimination may take the form of strictlyenforcing disciplinary measures against union employees, and being "indulgent"concerning the same rules to nonunion employees. In this case Herd receivedindulgence until he participated in union activities, then he was held to a strictenforcement of the rule and discharged.Upon the evidence in this record,I cannot escape the conclusion that, but for his union activity Herd wouldstillbe employed by the Respondent, the happy recipient of the Company'sindulgenceI find that Charles P Herd was discharged by the Respondent because hehad engaged in union and concerted activities and that he was not dischargedbecause he had violated the regulations against smoking. I find that the Com-pany used his violation of the no smoking rule as a pretext to terminate theservices of the most active union adherent among its employees. I find thathis discharge and the Company's refusal to reinstate him constitute a violationof Section 8 (a) (1) and (t) of the Act.Having found that Herd's discharge was an unfair labor practice it followsthat he was eligible to vote in the election of December 6, 1950. I find there isno legal basis for the Company's challenge to his ballot.This challenge isnotsustained.There can be no doubt that the Company violated Section 8 (a) (1) of the Actin some of its conduct covered by the testimony.The foremen of the Respond-ent admitted that on or about October 19 they went to the vicinity of the unionmeeting at the city hall in Rogers, Arkansas, for the purpose of seeing howmany employees attended the meeting and how the union was progressing.Two of them left their car and took a position where they could observe all theemployees leaving the meeting place.As Gilker testified, that action had theeffeot of intimidating the employees who were reluctant to leave and pass underthe scrutiny of the foremen.Gilker testified that the foremen stayed thereuntil the employees left the meeting place.The foremen stated that they lefttheir position before the city hall after Gilker protested.Whether they werethere a short time or a long time is of minor importance. The important factis clear and admitted that they had gone to the meeting place to learn aboutthe Union's progress in organizing the employees and to determine how many 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDand which employees were at the meeting. The organizational efforts of theemployees were not a proper concern of this Respondent.Under the Act theemployees are given the right to organize without interference by the Company,and without their meetings being under the surveillance of company officials.The Company must accept responsibility for this action because Larkin, theplant manager, sat in the automobile and joined in and sanctioned the actionof the foremen.Larkin termed this conduct a "frolic."He regarded it as beinga minor incident,arising only from the good spirits and the natural curiosityof the foremen.The Company also inferred through the testimony of the fore-men that the foremen did not know any better.I cannot accept the viewpointthat this was a minor incident,a "frolic," or an act done through ignorance-The effect of the action was to intimidate the employees.They immediatelysought the assistance of Gilker.It was only natural that after Herd's dis-charge, the employees feared that the surveillance by the foremen would lead to,some form of reprisal against them by the Company. I find that this surveil-lance of the meeting by the foremen is a violation of Section 8 (a) (1) of the Act.Foreman Breeze admitted that on one occasion he had stopped employeeFletcher outside the plant and told him to get out of the Union for his owngood.On another occasion,Breeze asked Fletcher what he was going to haveleft out of his pay after the Union and the Government took their cuts.Thisadmitted conduct clearly constitutes a violation of Section 8 (a) (1) and needsno further comment.In view of these admissions and the credible testimony of Mrs. Williams,I find that Breeze also asked Mrs. Williams the same question he admittedlyasked Fletcher,namely, what are you going to have left of your pay after theUnion and the Government get their cuts, and that on another occasion he toldMrs.Williams that if the Union came in the plant all the employees would beout of a job.I also find in accordance with the credible testimony of Wesley Johnson, thatBreeze also told him that if the Union came in all the employees would be outof a job.I also find in accordance with the credible testimony of Fletcher that ForemanShaddox stopped Fletcher and asked him how the Union's campaign was pro-gressing.This conduct by Breeze and Shaddox are additional violations ofSection 8(a) (1) of the Act.Larkin admitted that on one occasion he had interrogated an applicant foremployment as to whether she had ever belonged to a union or not.He explainedthat the'Company was not hiring at that time so he did not refer the woman toany of the foremen.However,the undisputed fact remains that he had interro-gated an applicant for employment about her union affiliations and that con-stitutes another violation of Section 8 (a) (1).When each violation of the Act in this case is considered separate and apartfrom the others,the defense of the Respondent has some surface plausibility,but when the various actions of the Respondent and the Respondent's explana-tions are considered in totality,the surface plausibility vanishes.The Companyattempts to explain its conduct by the following defenses:(1) It defends itsdischarge of Herd on the ground that he was smoking in violation of the rule ;(2) it defends its surveillance of a union meeting on the ground that it.wasa "frolic" and occurred because of the curiosity and ignorance of the foremen ;(3) it defends one of Breeze's statements to Fletcher on the ground that Fletcherwas "rubbing it into Breeze" ;(4) it defends Larkin's interrogation of theapplicant for employment on the ground that the Company wasn't hiring atthat time,anyway.Each action has some explanation.but if we examine thisconduct closely we observe a pattern of antiunion conduct which includes (1) KEESHIN POLTLTRY COMPANY497the discharge of the leading union adherent; (2) the surveillance of the Union'smeeting;(3) threats and warnings of economic reprisal by the Company if theemployees embraced the Union;(4) interrogation of employees as to how theunion organizational campaign was progressing and the interrogation ofapplicants for employment as to their union affiliation.Viewed in this broadaspect, I discern in this conduct of the Company a clear intent and purpose tofrustrate its employees in their efforts to organize pursuant to their rights underthe Act.Upon a preponderance of all the evidence I find that the Respondent has inter-fered with, coerced,and restrained its employees in the exercise of their rightsguaranteed by Section 7 of the Act by (1) interrogating its employees concerningunion activities,and applicants for employment as to their union affiliations orsympathies;(2) threatening its employees with economic reprisal that the plantwould close if the employees joined the Union;(3) practicing surveillance upona union meeting of its employees in violation of Section 8 (a) (1) of the Act.I find that the Company did not advise its employees that the Company wouldhave given a raise in pay if the Union had not come along as alleged in paragraphVII (e)of the complaint.The evidence is that Foreman Lovell made a state-ment to employees similar to that alleged but that it occurred after his pro-motion to foreman in February 1951,some months after the discharge and theelection here involved.Also counsel for the Respondent contends that the state-ment means that the Company could not grant a pay increase in the course ofthe union campaign without running the risk of a charge of unfair labor prac-tices by the Union.The statement allegedly made is of an ambiguous nature,open to the construction placed upon it by Respondent.For that reason I havemade the above finding and will recommend that that allegation of the complaintbe dismissed.Findings on ObjectionsObjection 1-The Company through its supervisors exercised surveillance onunion meetings.For reasons heretofore stated, I find that this objection hasbeen sustained.Objection 2-The Company made threats to close the plant and threats ofreprisal against employees who were union sympathizers.I find that thisobjection has been sustained.The statements of Foreman Breeze that the plantwould close in the event the Union was successful in its organizational cam-paign and Breeze's conduct in telling Fletcher to get out of the Union for hisown good are the basis of this finding.Objection 3-The Company screened employees and applicants for employ-ment as to their feeling toward the Union.I find that this objection has beensustained.While no "screening" of employees has been proven, yet Larkinadmitted that he had interrogated one applicant for employment as to unionaffiliation.Objection 4-The Company'splantmanager made two captive audiencespeeches which contained statements in violation of the National Labor RelationsAct.There is no evidence in this record of any such conduct by the Company.I therefore find that this objection has not been sustained and will recommendthat the objection be dismissed.Objection 5-The Company made other threats both to employees and non-employees which were in violation of the National Labor Relations Act. Ihave found that the Company made threats to its employees in Objection 2.1 have also disregarded the testimony of Millie Rummell, a nonemployce,becauseof the dubious character of her testimony.Because part of this objection hasbeen established in Objection 2 and the testimony of Hummell disregarded, 498I find that this objection has not been sustained and will recommend that theobjection be dismissed.In this posture of the case two remedies are afforded to the Union : (1) ThatHerd's ballot in the election of December 6, 1950, be opened and counted ; and(2) that the election of December 6, 1950, be set aside, on the grounds of theobjections now found to be sustained.The counting of Herd's ballot may be decisive of the election.At that timethe Union may decide to withdraw its objections, having won the electiondespite the unfair labor practices of the Company, found herein.However, in the event exceptions are filed herein, the Board upon review maydisagree with my findings in regard to the discharge of Herd.For that reason,my findings as to the objections are necessary.With these considerations inmind I will recommend that Herd's ballot in the election of December 6, 1950,be opened and counted, and that thereafter if the Union does not withdraw itsobjections, the election be set aside by the Board.1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Charles P. Herd. It will be recommended thatthe Respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position," without prejudice to his seniority rights andprivileges, and make him whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him.Consistent with thepolicy of the Board,'B it will be recommended that the loss of pay be computedon the basis of each separate calendar quarter or portion thereof, during theperiod from the Respondent's discriminatory action to the date of a proper offerof reinstatement.The quarterly periods, hereinafter called quarters, shall beginwith the first day of January, April, July, and October. Loss of pay shall bedetermined by deducting from a sum equal to that which this employee normallywould have earned for each quarter or portion thereof, his net earnings' if in ,any other employment during the period. Earnings in one particular quarter shallhave no effect upon the back-pay liability of any other quarter. It is alsorecommended that the Respondent be ordered to make available to the Board,upon request, payroll and other records to facilitate checking the amount ofback pay due 2°It has been found that the Respondent has interfered with, restrained, andcoerced its employees by (1) interrogating its employees as to the progress of11TheChase NationalBank of the City of New York, SanJuan,Puerto Rico, Branch,65 NLRB 827.isF W Woolworth Co,90 NLRB 239.19Crossett Lumber Company,8 NLRB 440;Republic Steel Corporationv N. L R B.,311 U. S. 7.20F.W. WoolworthCo., supra. GENERAL SHOE. CORPORATION499the Union's organizational campaign and applicants for employment as to theirunion affiliation; (2) practicing surveillance upon the union meeting attended byits employees ; and (3) threatening to close its plant if its employees affiliatedwith or supported the Union. It will, therefore, be recommended that theRespondent cease and desist from such activities and take certain affirmativeaction designed to effectuate the policies of the Act.The Respondent's infractions of the Act, herein found, disclose a fixed purposeto defeat self-organization and its objectives.Because of the Respondent's un-lawful conduct and its underlying purposes, I am persuaded that the unfairlabor practices found are related to the other unfair labor practices proscribedby the Act and that the danger of their commission in the future is to beanticipated from the course of the Respondent's conduct in the past.The pre-ventive purpose of the Act will be thwarted unless the remedial order is coex-tensive with the threat. In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, andto minimize strife which burdens and obstructs commerce, and thus to effectuatethe policies of the Act, it will be recommended that the Respondent be orderedto cease and desist from infringing in any manner upon the rights guaranteedby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act2By discriminating in regard to the hire and tenure of employment of CharlesP. Herd, thereby discouraging membership in the Union, the Respondent engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.3.By interfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent's unfair labor practices interfered with the free choiceof the employees' bargaining representative in the election conducted on De-cember 6, 1950.[Recommended Order omitted from publication in this volume.]GENERAL SHOE CORPORATION (MARMAN BAG PLANT)andINTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE NO. 155,PETITIONER.Case No. 10-RC-1000.December 12, 1951Supplemental Decision and OrderOn November 28, 1950, pursuant to the Decision and Direction ofElection 1 issued by the Board herein on November 6, 1950, an election'Not published in printed volumes of Board decisions.97 NLRB No. 71.